DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application removes limitations regarding the exchange of status information as claimed in U.S. Patent No. 11,039,206, and further rephrases the portion of status information indicating segments as “location information” within the presentation.
Outstanding application 17/343,166 claim 1 (with similar limitations repeated in claims 15 and 16)
U.S. Patent No. 11,039,206 claim 1
A method comprising: sending, by a computing device, a first instance of a media presentation description to a client device for a media presentation, the first instance of the media presentation description including location information for a patch update;
A method comprising: sending, by a computing device, a first instance of a media presentation description to a client including first information to allow the client to request a first set of segments of a media presentation, the first instance of the media presentation description including status information for a request for an update to the media presentation description

receiving, by the computing device, the request for the update to the media presentation description from the client,
using, by the computing device, the location information to identify the patch update to the media presentation description; and
identifying, by the computing device, a latest segment that the client has already received in the media presentation from the request; [the location within the presentation]
sending, by the computing device, a second instance of the media presentation description that includes update information from the patch update to update a stored version of the media presentation description for the client device.
and sending, by the computing device, a second instance of the media presentation description to the client including second information to allow the client to request a second set of segments that occur after the latest segment in the media presentation as an update to the first instance of the media presentation description,


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (2021/0105333) [Chen].
Regarding claims 1, 15, and 16, Chen discloses a method comprising: 
sending, by a computing device, a first instance of a media presentation description to a client device for a media presentation, the first instance of the media presentation description including location information for a patch update (end of MPD fragment, paragraph 0027, 0057, and 0068); 
receiving, by the computing device, the location information for the patch update in a request from the client device (paragraph 0070);
 using, by the computing device, the location information to identify the patch update to the media presentation description (paragraph 0070); and 
sending, by the computing device, a second instance of the media presentation description that includes update information from the patch update to update a stored version of the media presentation description for the client device (see also paragraph 0087 for updating and appending MPD fragments).

Regarding claim 2, Chen discloses the method of claim 1, wherein: the first instance of the media presentation comprises information for a first segment of the media presentation, and the stored version of the media presentation description includes the information for the first segment (paragraph 0080).



Regarding claim 4, Chen discloses the method of claim 2, wherein the update information adds information to the stored version of the media presentation description (paragraphs 0066 and 0070, MPD fragments can be appended together to create a full MPD).

Regarding claims 5 and 6, Chen discloses the method of claim 2, wherein the update information removes (i.e. replaces) information from the stored version of the media presentation description (MPD evolves during a live service, paragraphs 0068 and 0070).

Regarding claim 7, Chen discloses the method of claim 2, the second instance of the media presentation description comprises a second segment of the media presentation and not information for the first segment that is in the stored version of the media presentation description (omission from MPD fragments, paragraphs 0026 and 0066).

Regarding claim 8, Chen discloses the method of claim 1, wherein the update information specifies an action to perform with the stored version of the media presentation description (update prior MPD fragments, paragraph 0070).

Regarding claims 9 and 17, Chen discloses the method of claims 8 and 16, wherein the action comprises one or more of adding information, removing information, or replacing 

Regarding claim 10, Chen discloses the method of claim 1, wherein the update information specifies a location of where to update the stored version of the media presentation description (paragraph 0075).

Regarding claims 11 and 18-19, Chen discloses the method of claims 1 and 16, wherein the second instance of the media presentation includes a descriptor that indicates the second instance of the media presentation is to update the stored version of the media presentation description and is not a full update to replace an entire version of the stored version of the media presentation description (paragraph 0068).

Regarding claim 12, Chen discloses the method of claim 1, wherein the location information includes a time that indicates segments in the media presentation that the client device has already received (paragraph 0063).

Regarding claim 13, Chen discloses the method of claim 1, wherein the location information includes information that is used to locate the patch update (paragraph 0070-0071).

Regarding claims 14 and 20, Chen discloses the method of claims 1 and 16, wherein: the stored version of the media presentation description includes a full timeline of segments that have been received by the client device, and the patch update does not include a copy of the information for the full timeline of segments (paragraph 0066).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421